UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7500


JUAN ANTONIO CONTRERAS,

                Petitioner - Appellant,

          v.

CHARLES RATLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:14-hc-02014-D)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Juan Antonio Contreras, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juan Antonio Contreras, a federal prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2241

(2012) petition.   Parties in a civil action in which the United

States or an officer or agency of the federal government is a party

are accorded sixty days after the entry of the district court’s

final judgment or order to note an appeal.        Fed. R. App. P.

4(a)(1)(B).   “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”     Bowles v. Russell, 551

U.S. 205, 214 (2007).

     Because Contreras is incarcerated, the notice of appeal is

considered filed on the date that he delivered it to prison

officials for mailing to the court.      Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).     The record does not

conclusively establish when Contreras delivered the notice of

appeal to prison officials for mailing.     Accordingly, we remand

this case for the limited purpose of allowing the district court

to obtain this information from the parties and to determine

whether Contreras timely filed his notice of appeal.   The record,

as supplemented, will then be returned to this court for further

consideration.

                                                          REMANDED




                                 2